EXHIBIT Third Amendment to Credit Agreement This Third Amendment to Credit Agreement (herein, this “Amendment”) is entered into as of March 3, 2010 among Hub Group, Inc., a Delaware corporation (the “Public Hub Company”), and Hub City Terminals, Inc., a Delaware corporation (“Hub Chicago”) (the Public Hub Company and Hub Chicago being hereinafter referred to collectively as the “Borrowers” and individually as a “Borrower”), Harris N.A. (as the “Departing Bank”) and Bank of Montreal (as the “Bank”). Preliminary Statements A.The Borrowers and the Bank entered into a certain Credit Agreement, dated as of March23, 2005 (as heretofore amended, the “Credit Agreement”).All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B.The Borrowers and the Bank wish to amend the Credit Agreement to, among other things, extend the stated Termination Date to March 3, 2013. C.On the date hereof, Harris N.A. will assign all of its loans and commitments (in such capacity, the “Departing Bank”) to Bank of Montreal (in such capacity, the “New Bank), and Bank of Montreal will join the Credit Agreement as the Bank. Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Section1.Assignment. The Departing Bank hereby agrees to sell and assign without representation, recourse, or warranty all of its Obligations and Commitment (except the Departing Bank represents to New Bank that it has authority to execute and deliver this Amendment and sell the Obligations owing to it and assign its Commitment contemplated hereby, which Obligations are owned by the Departing Bank free and clear of all Liens), and upon the satisfaction of the conditions precedent set forth in Section3 hereof, the New Bank hereby agrees to purchase and assume 100% of the Departing Bank’s outstanding Obligations and Commitment under the Credit Agreement and the Loan Documents (including, without limitation, all of the Loans held by the Departing Bank but not including with respect to the Existing L/Cs as set forth in Section 1.3(a) of the Credit Agreement) for a purchase price equal to the outstanding principal balance of Loans owed to the Departing Bank under the Credit Agreement as of the effective date of this Amendment, which purchase price shall be paid in immediately available funds on such date.The Departing Bank hereby agrees to execute such further instruments and documents, if any, as Bank may reasonably request in connection therewith.The New Bank hereby confirms that it has received a copy of the Loan Documents and the exhibits related thereto, together with copies of the documents which were required to be delivered under the Credit Agreement as a condition to the making of the Loans and other extensions of credit thereunder. The New Bank acknowledges and agrees that it has made and will continue to make, independently based on such documents and information as it has deemed appropriate, its own credit analysis and decisions relating to the Credit Agreement.The New Bank further acknowledges and agrees that the Departing Bank has not made any representations or warranties about the credit worthiness of any Borrower or any other party to the Credit Agreement or any other Loan Document or with respect to the legality, validity, sufficiency or enforceability of the Credit Agreement or any other Loan Document or the value of any security therefor. Upon satisfaction of the conditions precedent set forth in Section3 hereof and the payment of the purchase price owing to the Departing Bank pursuant hereto, the Departing Bank shall cease to be the Bank under the Credit Agreement and the other Loan Documents other than with respect to the Existing L/Cs as set forth in Section 1.3(a) of the Credit Agreement and (i)the New Bank shall have the rights of the Departing Bank thereunder subject to the terms and conditions hereof, and (ii)the Departing Bank shall have relinquished its rights (other than rights to indemnification and reimbursements referred to in the Credit Agreement which survive the repayment of the Obligations owed to the Departing Bank in accordance with its terms) and be released from its obligations under the Credit Agreement.It is understood that all unpaid interest and fees accrued to the effective date of this Amendment that are owed to the Departing Bank with respect to the interest assigned hereby are for the account of the Departing Bank and such interest and fees accruing from and including the effective date of this Amendment are for the account of the New Bank.Each of the Departing Bank and the New Bank hereby agrees that if it receives any amount under the Credit Agreement which is for the account of the other, it shall receive the same for the account of such other party to the extent of such other party’s interest therein and shall promptly pay the same to such other party. Section2.Amendments. Subject to the satisfaction of the conditions precedent set forth in Section3 below, the Credit Agreement shall be and hereby is amended as follows: 2.1.Section 1.1 of the Credit Agreement shall be amended by striking the amount “$50,000,000” appearing therein and substituting therefor the amount “$10,000,000” 2.2.Section 1.3(a) of the Credit Agreement is hereby amended and restated in its entirety and as so amended shall be restated to read as follows: (a)General Terms.Subject to the terms and conditions hereof, the Revolving Credit may be availed of by either Borrower in the form of standby and commercial letters of credit issued by the Bank for the account of such Borrower (individually a “Letter of
